

114 HR 6437 IH: Reclamation of War Powers Act
U.S. House of Representatives
2016-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6437IN THE HOUSE OF REPRESENTATIVESDecember 5, 2016Mr. Himes introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Rules, and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit funds available for the United States Armed Forces to be obligated or expended for
			 introduction of the Armed Forces into hostilities, and for other purposes.
	
 1.Short titleThis Act may be cited as the Reclamation of War Powers Act. 2.Purpose and policy (a)It is the purpose of this Act to fulfill the intent of the Framers of the Constitution of the United States and ensure that the collective judgment of both Congress and the President will apply to the introduction of United States Armed Forces into hostilities, or into situations where imminent involvement in hostilities is clearly indicated by the circumstances, and to the continued use of such forces in hostilities or in such situations.
 (b)Under article I, section 8, of the Constitution, it is specifically provided that Congress shall have the power to make all laws necessary and proper for carrying into execution, not only its own powers but also all other powers vested by the Constitution in the Government of the United States, or in any department or officer thereof.
 (c)The constitutional powers of the President as Commander-in-Chief to deploy United States Armed Forces into hostilities, or into situations where imminent involvement in hostilities is clearly indicated by the circumstances, may be exercised only pursuant to—
 (1)a declaration of war; (2)specific statutory authorization; or
 (3)a national emergency created by attack or imminent threat of attack upon the United States, its territories or possessions, or its armed forces.
				3.Limitation on use of funds
			(a)Limitation
 (1)In generalNo funds available for the United States Armed Forces may be obligated or expended for introduction of the Armed Forces into hostilities, or into situations where imminent involvement in hostilities is clearly indicated by the circumstances, in the absence of—
 (A)a declaration of war; (B)specific statutory authorization; or
 (C)a national emergency created by an attack or imminent threat of attack upon the United States, its territories or possessions, or the Armed Forces.
 (2)Additional limitation relating to national emergencyFunds available for the United States Armed Forces may be obligated or expended for introduction of the Armed Forces into hostilities, or into situations where imminent involvement in hostilities is clearly indicated by the circumstances, by reason of a national emergency created by an attack or imminent threat of attack upon the United States, its territories or possessions, or the Armed Forces only during the 60-day period beginning on such date of introduction of the Armed Forces.
				(b)Prohibition on consideration of bill or joint resolution in violation of subsection (a)
 (1)In generalIt shall not be in order in the House of Representatives or the Senate to consider any bill or joint resolution that would make funds available in violation of subsection (a).
 (2)Enactment as exercise of rulemaking power of House of Representatives and SenateThis subsection is enacted by Congress— (A)as an exercise of the rulemaking power of the House of Representatives and the Senate, respectively, and as such are deemed a part of the rules of each House, respectively, and such procedures supersede other rules only to the extent that they are inconsistent with such other rules; and
 (B)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.
					4.Reporting requirements
			(a)Report relating to declaration of war or specific statutory authorization
 (1)In generalThe President shall, in the case of a declaration of war or specific authorization for introduction of the United States Armed Forces into hostilities, or into situations where imminent involvement in hostilities is clearly indicated by the circumstances, submit to Congress a report on the following:
 (A)An analysis of the threat to be countered by the use of the Armed Forces. (B)The specific objectives and justification for such objectives to be achieved by the use of the Armed Forces.
 (C)A description of the scope and duration, cost, and likelihood of success of the use of the Armed Forces.
 (2)DeadlinesThe initial report required under paragraph (1) shall be submitted to Congress not later than 90 days after the date of the enactment of a bill or joint resolution that provides for a declaration of war or specific authorization for introduction of the United States Armed Forces as described in paragraph (1), and an update of such report shall be submitted to Congress every 90 days thereafter until the United States Armed Forces are no longer engaged in hostilities or situations as described in paragraph (1).
				(b)Report relating to national emergency
 (1)In generalThe President shall, in the case of introduction of the United States Armed Forces into hostilities, or into situations where imminent involvement in hostilities is clearly indicated by the circumstances, by reason of a national emergency created by an attack or imminent threat of attack upon the United States, its territories or possessions, or the Armed Forces, submit to Congress a report on the matters described in paragraphs (1), (2), and (3) of subsection (a).
 (2)DeadlineThe report required under paragraph (1) shall be submitted to Congress not later than 48 hours after introduction of United States Armed Forces into hostilities, or into situations where imminent involvement in hostilities is clearly indicated by the circumstances, as described in paragraph (1), and an update of such report shall be submitted to Congress not later than 60 days after the date of submission of the initial report.
				5.Repeal of War Powers Resolution and prior authorizations for use of United States Armed Forces
 (a)War Powers ResolutionThe War Powers Resolution (Public Law 93–148; 50 U.S.C. 1541 et seq.) is repealed. (b)Prior authorizations for use of Armed ForcesThe following provisions of law are repealed:
 (1)The Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243; 50 U.S.C. 1541 note).
 (2)The Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note). (3)The Authorization for Use of Military Force Against Iraq Resolution (Public Law 102–1; 50 U.S.C. 1541 note).
 (c)Effective dateThe repeal made by subsection (b)(2) shall be effective as of the date that is 180 days after the date of the enactment of this Act.
 6.Rules of constructionNothing in this Act, or any amendment made by this Act, shall be construed— (1)to alter the constitutional authority of Congress or of the President, or the provisions of existing treaties; or
 (2)to apply to those activities approved and reported pursuant to section 503 of the National Security Act of 1947 (50 U.S.C. 3093).
			